Title: To Benjamin Franklin from John Jay, 21 November 1781
From: Jay, John
To: Franklin, Benjamin


Dr Sir
Madrid 21— Novr 1781
It seems as if my chief business here was to fatigue you and our good Allies with incessant Sollications on the Subject of the ill-timed, & I had almost said cursed Bills drawn upon me by Congress. It is happy for me that you are a Philosopher, and for our Country that our allies are indeed our Friends. Amicus certus in re incerta cernitur. This Court continues to observe the most profound Silence respecting our Propositions, I cannot as yet obtain any answer to any of my applications for Aids. Heretofore the Minister was too sick & too busy, at present his Secretary is much indisposed. I have requested that he wd. lend us for the present only as much as wd. satisfy the Bills of december viz 31,809— Dollars— no answer—what is to be done. I must again try & borrow a little, & as usual recur to you. Thank God no new Bills arrive. If they did I should refuse to accept them—only a few straggling old ones now & then appear. Wd [would] not the Court of France on your representing this Matter to them enable you to put an End to this unhappy Business. Thirty thousand pounds stirling would do it, I am sure the Evils we shd. [should] experience from the protest of these Bills wd cost even France a vast Deal more— You see my Situation. I am sure I need not press You to deliver me from it if in yr power— I cannot yet believe that all the assurances of this Court will vanish into air. I still flatter myself that they will afford us some Supplies tho not in Season. I think we might very safely offer to repay the french Court the proposed Sum, in America, for surely Congress wd not hesitate to prefer that to the loss of their Credit.
I enclose a News Paper which gives us Reason to indulge the most pleasing Expectations— God grant they may be realized. I have a Letter from Mr Gerry dated at Marble head the 9 Octr. He was then in daily Expectation of hearing that Ld Cornwallis & his Army were our Prisoners. He describes the last Harvest as very abundant & the general State of our affairs as very promising—much more so indeed than ever they have been.
I am dr Sir with sincere Regard & Attachmnt Your obliged Hle Servt
To Doctr Franklin 21 Novr 1781.
